Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Routeau et al. (US 7,600,569) in view of Brown (US 3,766,743).
Regarding claim 22, Routeau discloses a method of interconnecting a header pipe joint (or manifold header) at a subsea structure comprising: providing a header pipe joint (first frame 30; yoke 32); connecting the header pipe joint inline of a pipeline (riser 22) prior to lowering the header pipe joint to the subsea structure; lowering the header pipe joint to the subsea structure; engaging the header pipe joint to the subsea structure (subsea installation 16) with a locking mechanism (arch 44; hooks 36) thereby preventing relative axial movement between the header pipe joint and the subsea structure; wherein the pipeline is provided with a curved section (see Figs. 1 - 4) to enable axial adjustment of the header pipe joint relative to the subsea structure prior to engaging the header pipe joint with the subsea structure; and a connection bridge (frame 34) for connecting the header pipe joint to the subsea structure  (Figs. 1 - 8; col. 4, lines 53 - 65; col. 5, lines 4 - 9; col. 6, lines 30 - 49).  Routeau fails to disclose at least one valve installed in a header pipe joint; and connecting a valve of the at least one valve of the header pipe joint to the subsea structure to provide fluidic connection between the subsea structure and the header pipe joint.  Brown teaches at least one valve (valve 32) installed in a pipe joint (Figs. 2 and 7); and connecting the at least one valve to a subsea structure (U-shaped connector 58) to provide fluidic connection between the subsea structure and the pipe joint (Figs. 2 and 7; col. 3, lines 36 - 39; col. 5, lines 51 - 58).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the header pipe joint as disclosed by Routeau with the valve as taught by Brown to control fluid flow between the header pipe joint and the subsea structure.
Regarding claim 23, Routeau in view of Brown fails to explicitly disclose a length of the conduit is such that at least +/-0.5m of axial adjustment of the header pipe joint relative to the subsea structure is enabled.  As discussed above Routeau teaches a length of conduit having a curved section.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the conduit as disclosed above such that at least +/-0.5m of axial adjustment of the header pipe joint relative to the subsea structure is enabled as a design consideration within the skill of the art to allow the position of the pipeline to be adjusted to avoid obstacles on the seafloor.
Regarding claim 24, Routeau further discloses a straight portion of pipeline (22) (Fig. 4).  Routeau in view of Brown fails to explicitly teach the straight portion of pipeline extends at least 150 meters between the subsea structure and the curved section.  The length of the straight portion lacks criticality in the claims and is a design consideration within the skill of the art.
Allowable Subject Matter
Claims 1 - 11, 13, 15 - 21, 25, and 26 are allowed.
Response to Arguments
Applicant’s arguments, see amendment, filed 03 September 2021, with respect to claims 1 - 11, 13, 15 - 21, 25, and 26 have been fully considered and are persuasive.  The rejection of claims 1 - 11, 13, 15 - 21, 25, and 26 has been withdrawn. 

Applicant’s arguments with respect to claims 22 - 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
9/13/2021